Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I method claims 1-14 in the reply filed on 6/7/2022 and election without traverse of Species A drawn to Fig. 5 in the interview on 7/5/2022 is acknowledged.
Claims 1-14 are currently being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step “deoxygenating the flow of fuel after thermal communication with a deoxygenator” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “deoxygenating the flow of fuel after thermal communication with a deoxygenator” which is not supported by the original disclosure. This recitation implies a second deoxygenator but the drawings only show fuel flow from through one deoxygenator 277.  In addition, the specification para. 0016 instead recites “The method of any one or more clauses herein, the method including deoxygenating the flow of fuel after thermal communication with the fuel-cooler fluid cooler.” Specification para. 0036 further recites “a deoxygenator 277 configured to remove oxygen from the flow of fuel 276b” but the specification does not describe the deoxygenator providing thermal communication with the fuel.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “a third stream flowpath” which is unclear since a first or second stream flowpath have not been previously recited in claim 1 and are not recited in claim 3.
Claim 4 recites “a third stream flowpath” which is unclear since a first or second stream flowpath have not been previously recited in claim 1 and are not recited in claim 4.
Claim 8 recites “deoxygenating the flow of fuel after thermal communication with a deoxygenator” is unclear since a deoxygenator is used for deoxygenating a flow of fuel versus thermally communicating with a flow of fuel. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finney et al. 20120312037.

Regarding independent claim 1, Finney discloses a method for energy conversion for a vehicle (thermal management system for an aircraft per para. 11), the method comprising: 
extracting a flow of compressed fluid (bleed from source 70 per para. 29 and Fig. 1) from a compressor section (bleed source 70 may be a first stage compressor bleed or from a downstream compressor section per para. 29) of a propulsion system (turbofan engine/main engine per paras. 26 and 29); 
flowing the flow of compressed fluid to a turbine (air flow is shown with dotted lines in Fig. 1 and per para. 11; bleed airflow flows to turbine 66 via compressor 64 to secondary HX 48 to Regenerator 72 and then to turbine 66 in Fig. 1) operably coupled to a driveshaft (turbine 66, compressor 64 and generator 68 are coupled to a coaxial shaft per para. 28 and as seen in Fig. 1), wherein the driveshaft is operably coupled to a load device (compressor 64 and generator 68); 
expanding the flow of compressed fluid through the turbine to generate an output torque at the driveshaft to operate the load device (the cooling air flow expands in turbine 66 which provides energy required to turn, i.e. generates an output torque at the driveshaft to operate, compressor 64 and generator 68 per para. 31); and 
flowing the expanded flow of compressed fluid from the turbine to thermal communication with a thermal load (the expanded flow of compressed cooling air flows from turbine 66 to valve 76 and via the dotted lines to RTT cooler 44 in Fig. 1 where the thermal load is cooling fuel; RTT cooler 44 exchanges heat with the expanded cooling air flow to reduce fuel temperatures for storage in fuel tank 42 per para. 27).

Regarding claim 3, as best understood, Finney discloses all that is claimed in claim 1 discussed above and further discloses flowing the compressed fluid from the thermal load to a third stream flowpath (See 112 section above, for purposes of examination this is understood to require one flowpath, although a flowpath can be divided into any number of portions as shown in the figure below.  The compressed fluid from the thermal load (RTT cooler 44) flows in a third stream flowpath to thrust nozzle 78 in annotated Fig. 1 to cool the thrust nozzle per para. 39) of the propulsion system.

    PNG
    media_image1.png
    734
    899
    media_image1.png
    Greyscale


Regarding claim 4, as best understood, Finney discloses all that is claimed in claim 1 discussed above and further discloses flowing the flow of compressed fluid from the compressor section of the propulsion system to thermal communication with a first heat exchanger (cooling air flows to a first heat exchanger, RTT cooler 44, to cool fuel before flowing to thrust nozzle 78 in Fig. 1 to cool thrust nozzle 78 per para. 39 in a second heat exchange between the cooling air and the nozzle in Fig. 1) positioned at a third stream flowpath (See 112 section above, for purposes of examination this is understood to require one flowpath, although a flowpath can be divided into any number of portions as shown in the figure above. Third stream flowpath is labeled in annotated Fig. 1) of the propulsion system.

Regarding claim 5, Finney discloses all that is claimed in claim 1 discussed above and further discloses wherein the thermal load is an air-fluid heat exchanger (RTT cooler 44 is an air-fluid heat exchanger), and wherein flowing the expanded flow of compressed fluid from the turbine to thermal communication with the thermal load comprises providing the flow of compressed fluid in thermal communication with a flow of fuel (fuel flow is shown with dashed lines per para. 11 with fuel flowing to RTT cooler 44 in Fig. 1 to be in thermal communication with the expanded cooling air flow per para. 27).

Regarding claim 6, Finney discloses all that is claimed in claim 5 discussed above and further discloses providing the flow of fuel to thermal communication with a fuel-fluid heat exchanger (FOC fuel-oil-cooler 46 in Fig. 1 and para. 26) after thermal communication with the flow of compressed fluid (after the fuel flows through RTT cooler 44, the fuel flows to fuel tank 42 and then continues to flow as shown by the dashed lines from fuel tank 42 via other fuel system components to FOC 46 in Fig. 1).

Regarding claim 7, Finney discloses all that is claimed in claim 6 discussed above and further discloses providing the flow of fuel to a heat addition system (fuel flows from FOC 46 via dashed lines to burner 60 which is a heat addition system where fuel is combusted per para. 26) of the propulsion system after thermal communication with the fuel-fluid heat exchanger (burner 60 is downstream of FOC 46 in Fig. 1).

Regarding claim 9, Finney discloses all that is claimed in claim 7 discussed above and Finney further discloses providing the flow of fuel to thermal communication with a heater (secondary HX 48 in Fig. 1; secondary heat-exchanger 48 comprises a fuel-air heat exchanger to cool the compressed air flow from integrated power unit 22, and to pre-heat the fuel before combustion in burner 60 per para. 26) after thermal communication with the fuel-fluid heat exchanger (48 is downstream of 46 in Fig. 1).

For the purposes of rejecting claim 14, independent claim 1 is rejected per the following interpretation of Finney: 
Regarding independent claim 1, Finney discloses a method for energy conversion for a vehicle (thermal management system for an aircraft per para. 11), the method comprising: 
extracting a flow of compressed fluid (bleed from source 70 per para. 29 and Fig. 1) from a compressor section (bleed source 70 may be a first stage compressor bleed or from a downstream compressor section per para. 29) of a propulsion system (turbofan engine/main engine per paras. 26 and 29); 
flowing the flow of compressed fluid to a turbine (air flow is shown with dotted lines in Fig. 1 and per para. 11; bleed airflow flows to turbine 66 via compressor 64 to secondary HX 48 to Regenerator 72 and then to turbine 66 in Fig. 1) operably coupled to a driveshaft (turbine 66, compressor 64 and generator 68 are coupled to a coaxial shaft per para. 28 and as seen in Fig. 1), wherein the driveshaft is operably coupled to a load device (compressor 64 and generator 68); 
expanding the flow of compressed fluid through the turbine to generate an output torque at the driveshaft to operate the load device (the cooling air flow expands in turbine 66 which provides energy required to turn, i.e. generates an output torque at the driveshaft to operate, compressor 64 and generator 68 per para. 31); and 
flowing the expanded flow of compressed fluid from the turbine to thermal communication with a thermal load (heat load 36 is in thermal communication with cooling system 16 which is in thermal communication with heat exchanger 38 in which the cooling system fluid is in thermal communication with the expanded cooling air from turbine 66 in Fig. 1 and para. 19).

Regarding claim 14, Finney discloses all that is claimed in claim 1 discussed above and Finney further discloses wherein the thermal load is configured as an air-cooled oil cooler (heat exchanger 38 is an air cooled oil cooler since the refrigerant of cooling system 16 may be an oil-based coolant fluid per para. 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Cheong 20130175001.

Regarding claim 2, Finney discloses all that is claimed in claim 1 discussed above and further discloses flowing the compressed fluid from the thermal load (RTT cooler 44) to thrust nozzle 78 in Fig. 1 and after nozzle cooling the cooling air is vented to outside atmosphere per para. 39, but Finney does not explicitly disclose flowing the compressed fluid from the thermal load to a fan bypass stream of the propulsion system.
Cheong teaches a turbofan engine (gas turbine engine 58 with fan 60 Fig. 2 para. 15) for an aircraft (para. 7) with a heat exchanger (78 Fig. 2) which exhausts heated cooling air (heated bypass bleed air 126 Fig. 2 para. 15) via a duct (94 Fig. 2 para. 15) to a fan bypass stream (bypass air 122 Fig. 2 para. 15) in the bypass duct (76 Fig. 2) of the turbofan engine.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Finney by flowing the compressed fluid from the thermal load to a fan bypass stream of the propulsion system as taught by Cheong because dumping the heated bleed air to the atmosphere is wasteful and results in a performance loss for the gas turbine engine (Cheong para. 14) while recovering heated bleed air by returning this air to engine bypass thereby increases engine thrust (Cheong para. 20).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Rhoden et al. 20130186100.

Regarding claim 8, as best understood, Finney discloses all that is claimed in claim 7 discussed above but Finney is silent regarding deoxygenating the flow of fuel after thermal communication with a deoxygenator.
Rhoden teaches a thermal management system for managing thermal transfer in an aircraft having a gas turbine engine (para. 1). Rhoden teaches deoxygenating a flow of fuel (oxygen is removed from fuel in fuel stabilization unit 44 per para. 16; Fig. 2) after thermal communication (before the fuel flows to 44 in Fig. 2, fuel flows through heat exchanger 42 where the fuel is in thermal communication with oil per para. 15 and then fuel flows from 44 to additional heat exchangers and pumps with which the flow of fuel is in thermal communication) with a deoxygenator (fuel stabilization unit 44).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Finney to include deoxygenating the flow of fuel after thermal communication with a deoxygenator as taught by Rhoden to allow for additional heating of fuel without the formation of coke (Rhoden para. 16). 

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Niergarth et al. 20190153952.

Regarding claim 10, Finney discloses all that is claimed in claim 9 discussed above but is silent regarding wherein providing the flow of fuel to thermal communication with the heater comprises providing the flow of fuel to thermal communication with a waste heat recovery system.
Niergarth teaches a gas turbine engine for an aircraft (para. 2). Niergarth teaches a flow of fuel in thermal communication with a heater (in Fig. 2, fuel line 128 flows fuel to heat exchanger 108A which transfers heat from, i.e. is in thermal communication with, a heat exchange fluid in thermal transport bus 102 per para. 70, and the heat exchange fluid is also in thermal communication with a plurality of heat exchangers 106 in Fig. 2) comprises providing the flow of fuel to thermal communication with a waste heat recovery system (at least one of the heat exchangers 106 transferring heat to the thermal bus 102 may be a waste heat recovery heat exchanger per para. 66).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Finney to include another heater taught by Niergarth which is a fuel-heat transfer fluid heat exchanger wherein providing the flow of fuel to thermal communication with the added heater comprises providing the flow of fuel to thermal communication with a waste heat recovery system as taught by Niergarth to recover waste heat and transfer this waste heat to the fuel via the heat transfer fluid to improve the thermodynamic efficiency of the gas turbine engine (Niergarth para. 70) and for transferring heat more reliably to the fuel flow and with a reduced risk of damage to the gas turbine engine (Niergarth para. 5).

Regarding claim 11, Finney in view of Niergarth teaches all that is claimed in claim 10 discussed above but is silent as discussed so far wherein providing the flow of fuel to thermal communication with the waste heat recovery system comprises: 
flowing a heat transfer fluid in a closed-loop circuit in thermal communication with an expansion section or exhaust section of the propulsion system, wherein flowing the heat transfer fluid in thermal communication with the expansion section or the exhaust section receives thermal energy generated from exhaust gases at the propulsion system; and 
providing thermal energy from the heat transfer fluid to the flow of fuel via the heater.
Niergarth further teaches wherein providing the flow of fuel to thermal communication with the waste heat recovery system comprises: 
flowing a heat transfer fluid in a closed-loop circuit (heat transfer fluid flows in closed-loop thermal transport bus 102 in Fig. 2 and para. 64) in thermal communication with an expansion section or exhaust section of the propulsion system (at least one heat exchanger 106 in Fig. 2 is a waste heat recovery heat exchanger positioned in the turbine section, i.e. an expansion section, or exhaust section per para. 66), wherein flowing the heat transfer fluid in thermal communication with the expansion section or the exhaust section receives thermal energy generated from exhaust gases at the propulsion system (the waste heat recovery heat exchanger recovers heat from the exhaust gas flow therethrough and transfers the heat to the heat transfer fluid per para. 66); and 
providing thermal energy from the heat transfer fluid to the flow of fuel via the heater (heat exchanger 108A in Fig. 2 provides heat transfer from the heat transfer fluid to the flow of fuel through 108A per para. 70).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Finney in view of Niergarth wherein providing the flow of fuel to thermal communication with the waste heat recovery system comprises: flowing a heat transfer fluid in a closed-loop circuit in thermal communication with an expansion section or exhaust section of the propulsion system, wherein flowing the heat transfer fluid in thermal communication with the expansion section or the exhaust section receives thermal energy generated from exhaust gases at the propulsion system; and providing thermal energy from the heat transfer fluid to the flow of fuel via the heater as further taught by Niergarth to recover waste heat from the exhaust gases and transfer this waste heat to the fuel via the heat transfer fluid to improve the thermodynamic efficiency of the gas turbine engine (Niergarth para. 70) and for transferring heat more reliably to the fuel flow and with a reduced risk of damage to the gas turbine engine (Niergarth para. 5).

Regarding claim 12, Finney in view of Niergarth teaches all that is claimed in claim 11 discussed above but is silent as discussed so far regarding flowing the flow of fuel from thermal communication with a waste heat recovery heat exchanger in parallel with the fuel-fluid heat exchanger.
Niergarth further teaches flowing the flow of fuel from thermal communication with a waste heat recovery heat exchanger (heater 108A is in thermal communication with both the flow of fuel and the heat exchange fluid in thermal transport bus 102 in Fig. 2 and the heat exchange fluid is also in thermal communication with 106A which may be a waste heat recovery heat exchanger per para. 66 such that the flow of fuel is also in thermal communication with the waste heat recovery heat exchanger via the heat exchange fluid). 
In adding heater 108A to the fuel circuit of Finney in Finney’s Fig. 1, the thermal transport bus including a heat exchange fluid in closed-loop thermal transport bus 102 with heater 108A and waste heat recovery heat exchanger 106A runs parallel to the fuel circuit running through fuel-fluid heat exchanger FOC 46 and through 108A. This can also be seen in Fig. 2 of Niergarth where the flow of fuel in fuel line 128 and through 108A runs parallel to the flow of heat exchange fluid through 108A.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Finney in view of Niergarth flowing the flow of fuel from thermal communication with a waste heat recovery heat exchanger in parallel with the fuel-fluid heat exchanger as further taught by Niergarth to recover waste heat from the exhaust gases and transfer this waste heat to the fuel via the heat transfer fluid to improve the thermodynamic efficiency of the gas turbine engine (Niergarth para. 70) and for transferring heat more reliably to the fuel flow and with a reduced risk of damage to the gas turbine engine (Niergarth para. 5).

Regarding claim 13, Finney in view of Niergarth teaches all that is claimed in claim 12 discussed above and Finney further discloses heater heat exchanger 48 is downstream of the fuel-fluid heat exchanger (FOC 46) relative to the flow of fuel (as seen in Fig. 1 but is silent as discussed so far wherein providing thermal energy from the heat transfer fluid to the flow of fuel via the heater is downstream of the fuel-fluid heat exchanger relative to the flow of fuel.
In adding the second heater taught by Niergarth to the fuel circuit of Finney, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have this second heater which provides thermal energy from the heat transfer fluid to the flow of fuel via this second heater to be also downstream of the fuel-fluid heat exchanger as combining prior art elements (adding an additional heater heat exchanger in a similar location) according to known methods to yield predictable results (transfer additional heat to the fuel flow via the additional heater prior to flowing to the burner for combustion). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./           Examiner, Art Unit 3741